Title: To Benjamin Franklin from Philippe de Delleville, 10 April 1780
From: Delleville, Philippe de
To: Franklin, Benjamin


Monsieur
Bayeux le 10 Avril 1780
Ayant été informé que Sept étrangers étoient debarqués a Aromanches parroisse Maritime de mon ressort, Je m’y Suis rendu, Suivant le devoir de ma place, et après les informations prises par la voye d’Interprete Je les ay reconnus pour des Americains presque tous de la Province de Rod Island et l’un d’entre eux pour éstre de Boston meme et Capitaine de prise, un autre du meme grade deux matelots et trois Charpentiers de Navire, et tous prisonniers évadés de Portsmouth. Ils en ont du partir Jeudy dernier, Sur les dix heures du Soir, aprés avoir corrompu la Sentinelle, et Sont arrivés, Sans gouvernail ni voiles autres qu’une mauvaise planche et de la toille de leurs paillasses et hamacs qu’ils avoient cousuë, dans une trés petitte et trés foible chalouppe, après prés de Quatre Jours de navigation et au milieu des plus grands dangers; Je les ay logés chez moy leur ai donné et leur donnerai tous les Secours qui en dependront. Ils desirent de retourner en Amerique le plutost possible.
Quoyque J’aye Sur le champ informé M. de Sartine ministre de la Marine, de ces details dès hier et que Je luy envoye aujourdhuy une Coppie du Proces-verbal que J’en dressai, Je n’ay pas cru faire une demarche deplacée et qui vous fust désagreable, en vous en informant vous meme, ainsi que du plaisir veritable que J’ay eu et que J’aurai toute ma vie a faire quelque chose d’agreable a votre nation et a vous prouver le vray respect avec lequel J’ay l’honneur d’estre Monsieur Votre trés humble et trés obeissant Serviteur
Philippe DE DellevilleLt. gl. de l’amirauté 
Notation: Neville Phillippes de Bayeux 10. Avril 1780.
